Citation Nr: 0100222	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  96-10 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for temporomandibular 
joint syndrome.

3.  Entitlement to service connection for shin splints.

4.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.

5.  Entitlement to a compensable initial evaluation for a 
left wrist disability.

6.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral uveitis, an eye disorder.

7.  Entitlement to a compensable initial evaluation for 
herpes simplex.



REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active verified service from August 1977 to 
December 1980 and from January 1984 to June 1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1995 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The claims folder was subsequently transferred to 
the RO in Phoenix, Arizona.  

In the action on appeal, the RO granted service connection 
for disabilities including bilateral hearing loss, a left 
wrist disability, bilateral uveitis (an eye disorder), and 
herpes simplex.  It assigned initial evaluations of zero 
percent for hearing loss, zero percent for left wrist, 10 
percent for bilateral uveitis, and zero percent for herpes 
simplex.  The veteran appealed these assigned initial 
evaluations.  During the pendency of this appeal, none of 
these evaluations has been increased.  As such, these initial 
evaluations remain in effect and are the subject of this 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

REMAND

A review of the procedural development accomplished in 
connection with this appeal shows that additional VA 
examinations were to be scheduled, following the veteran's 
testimony at his March 1996 RO hearing and his subsequent 
move to Arizona in late 1996.  Administrative notes document 
the Phoenix RO's request for numerous, specialized 
examinations.  A later note indicates that the veteran 
withdrew his claims and that the various VA examinations had 
been cancelled.  In a June 1998 supplemental statement of the 
case, the Phoenix RO confirmed and continued the earlier 
denial of benefits, stating, in part, that the veteran had 
failed to report for his scheduled VA examinations and that 
evidence expected from these examinations, which might have 
been material to the outcome of the veteran's claim, could 
not be considered.

In respect to the above, the Board notes that the record 
before it contains no notice to the veteran as to the 
scheduled VA examinations, including time, place, and date.  
As such, the Board is left to question whether the veteran 
was ever even informed of these scheduled VA examinations.  
Additionally, the Board also finds no confirmation in the 
record, other than the one note indicating that the veteran 
withdrew his claims, that the veteran did, indeed, abandon or 
withdraw his appeal, which led to the cancellation of the 
various VA examinations and the Phoenix RO's continued denial 
of benefits.  In fact, there are no statements in the record 
from the veteran in that regard, and the veteran's service 
organization, the Marine Corps League, has prepared both a VA 
Form 646, Statement of Accredited Representative in Appealed 
Case, and an informal hearing presentation, dated in October 
and December 2000, respectively.

In light of these procedural discrepancies and incomplete 
record, the issues of entitlement to service connection for a 
stomach disorder, temporomandibular joint syndrome, and shin 
splints, as well as the issues of entitlement to increased 
initial ratings for bilateral hearing loss, a left wrist 
disability, bilateral uveitis, and herpes simplex will not be 
decided pending additional development as set forth below.  

In addition, the Board observes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The RO's actions on remand must comply with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Finally, on readjudication of the service connection claims 
in particular, the RO must be cognizant of the elimination of 
the well-grounded claim requirement.   

Accordingly, the case is REMANDED for the following action:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-March 1996 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's various disabilities 
and disorders, should be obtained and 
incorporated into the veteran's claims 
file.  

2.  Various VA examinations (digestive, 
genitourinary, joints, audio, and eye 
diseases) should be scheduled and 
conducted in order to determine the 
nature and severity of the veteran's 
service-connected disabilities and 
claimed disorders.  The RO's attention is 
directed to its earlier RO Compensation 
and Pension Exam Form (dated in February 
1998) regarding the specific examinations 
to be ordered.  All suggested studies 
should be performed, and each examiner 
should obtain a detailed medical history 
from the veteran as to his service-
connected disabilities and his claimed 
disorders.  All findings should be 
recorded in detail.  The examiners should 
indicate whether clinical findings 
support the extent of the veteran's 
subjective complaints.

Additionally, as to the veteran's claimed 
stomach disorder, temporomandibular joint 
syndrome, and shin splints, the examiners 
evaluating the veteran as to these 
disorders should comment on their 
etiology and offer opinions as to whether 
it is at least as likely as not that they 
are related to events in service, 
including the veteran's numerous 
epigastric upsets and injury to his jaw.  
The examiners should provide the 
rationale for any opinions expressed.  If 
the examiners cannot express an opinion 
without resort to speculation, they 
should so state.

3.  The claims file and a separate copy 
of this remand must be made available to 
and be reviewed by each examiner in 
conjunction with the attendant 
examinations.  Each examiner must review 
the veteran's service medical records.

4.  The veteran should be advised that 
failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

5.  The RO should carefully review the 
examination reports to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the reports should 
be returned to the respective examiner 
for corrective action.

6.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

7.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of any or all benefits sought on 
appeal, considering all pertinent law and 
regulations, in light of any additional 
treatment records obtained and the 
examination reports and any opinions 
expressed therein.  If the veteran's 
claim as to any issue on appeal remains 
in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of the 
actions taken and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  In taking this action, 
the Board implies no conclusion as to any outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. L. Nelsen
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


